DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/2/2021 has been entered.  Claims 10 and 15-20 have been cancelled.  Therefore, claims 1-9 and 11-14 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL PANEL AND REPAIRING METHOD USING A LASER THEREOF, AND DISPLAY DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the repairing method of a liquid crystal panel of claim 1, in particular, the repairing method comprises: irradiating a pixel which is a bright spot of the liquid crystal panel with laser from one side of the array substrate away from the filter substrate, so that a portion of the array substrate located in the pixel is converted from a light transmitting area into a light shielding area, wherein the laser has a wavelength of 1030 to 1064 nanometers, a frequency of 125 to 165 kHz, a scanning speed of 265 to 33 microns/second, and an optical spot with along diameter of 4 to 10 microns and a short diameter of 2.5 to 6 microns.  The closest prior art of Kawada et al. (U.S. 2006/0285068) discloses a repairing method of a liquid crystal panel (Figs. 3 and 17-18), wherein the liquid crystal panel (Figs. 17-18) comprises an array substrate (35, Figs. 17-18) and a filter substrate (70, Figs. 17-18), and the repairing method comprises: irradiating a pixel (Pn, Figs. 17-18) which is a bright spot (bright spot of Pn, Figs. 17-18) of the liquid crystal panel (Figs. 17-18) with laser (L1, Fig. 17B) from one side of the array substrate (upper side of array substrate 35, Fig. 17B) away from the filter substrate (70, Fig. 17B), so that a portion of the array substrate (35, Figs. 17-18) located in the pixel (Pn, Figs. 17-18) is converted from a light transmitting area (light transmitting area of Pn, Fig. 17) into a light shielding area (light shielding area of Pn, Fig. 18).  However, Kawada fails to disclose all the combination of features including “wherein the laser has a wavelength of 1030 to 1064 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C LEE/Primary Examiner, Art Unit 2871